UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) [X] Annual Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the fiscal year ended July 31, 2012 [ ] Transition Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER: 000-53438 Indo Global Exchange(s) PTE, Ltd. (Exact name of registrant as specified in it’s charter) NEVADA 48-1308991 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) Menara Standard Chartered, JI. Prof. Dr. Satrio 30th Floor, Jakarta Indonesia KAV146 Surabaya Indonesia (Address of principal executive offices)(Zip Code) Claridge Ventures, Inc. 3730-1015-4th Street SW Calgary Alberta T2R 1J (Former name, former address and former fiscal year, if changed since last report) Securities registered under Section 12(b) of the Exchange Act: NONE. Securities registered under Section 12(g) of the Exchange Act: Shares of Common Stock, $0.001 Par Value Per Share. Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-X contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer [ ](Do not check if a smaller reporting company) Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes.[X] 1 State issuer’s revenues for its most recent fiscal year. $NIL State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days.(See definition of affiliate in Rule 12b-2 of the Exchange Act.): $65,700 State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 8,285,000 common shares issued and outstanding Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] 2 EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (this "Amendment") amends the Indo Global Exchange(s) Pte. Ltd (FormerlyClaridgeVentures Inc.)(the "Company") annual report on Form 10-K for the period ended July 31, 2012, as amended (the "Original 10-K"), which was filed with the Securities and Exchange Commission (the "Commission") on November 16, 2012. The financial statements included in the Original 10-K have been amended to reflect the following: · Removal of Jewett, Schwartz, Wolfe & Associates, P.L. (“JSW”) audit report; removal of the risk factor under Item 1A with respect to the JSW audit report and revised disclosure under Item 9; · Revised audit report of Madsen & Associates, CPA’s Inc. (“Madsen CPA’s) to comply with Rule 8-02 of Regulation S-X and including reference to audit of cumulative period from May 7, 2008 (inception) to July 31, 2012; · Correction of certain typographical errors on the Statements of Cash Flows, Statements of Operations and Statements of Changes in Shareholders’ Equity to correct numerical inconsistencies, which have also been revised in our Management’s Discussion and Analysis. This Amendment speaks as of the original filing date of the Original 10-K.The Company has not updated the disclosures contained herein to reflect any events which occurred subsequent to the filing of the Original 10-K. We have also included as exhibits the certifications required under Section 302 and Section 906 of The Sarbanes-Oxley Act of 2002. This Amendment should be read in conjunction with the Company's filings with the Commission made subsequent to November 16, 2012,the date of the filing of the Original 10-K. 3 INDO GLOBAL EXCHANGE(S) PTE. LTD. (FORMERLY CLARIDGE VENTURES, INC.) ANNUAL REPORT ON FORM 10-K /A FOR THE YEAR ENDED JULY 31, 2012 TABLE OF CONTENTS Page PARTI ITEM1. BUSINESS 5 ITEM1A. RISK FACTORS 7 ITEM2. PROPERTIES 9 ITEM3. LEGAL PROCEEDINGS 9 ITEM4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 9 PARTII ITEM5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES ITEM6. SELECTED FINANCIAL DATA 10 ITEM7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 13 ITEM9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 22 ITEM9A. CONTROLS AND PROCEDURES 22 ITEM9B. OTHER INFORMATION 24 PARTIII ITEM10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT. 25 ITEM11. EXECUTIVE COMPENSATION 26 ITEM12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 26 ITEM13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 28 ITEM14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 28 PARTIV ITEM15. EXHIBITS 29 SIGNATURES 30 4 PART I Certain statements contained in this Annual Report on Form 10-K constitute “forward-looking statements.” These statements, identified by words such as “plan,” “anticipate,” “believe,” “estimate,” “should,” “expect,” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption “Management’s Discussion and Analysis or Plan of Operation” and elsewhere in this Annual Report. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”), particularly our Quarterly Reports on Form 10-Q and our Current Reports on Form 8-K. As used in this Annual Report, the terms “we,” “us,” “our,” “Claridge,” and the “Company”, mean Claridge Ventures, Inc, unless otherwise indicated. All dollar amounts in this Annual Report are expressed in U.S. dollars, unless otherwise indicated. ITEM 1. BUSINESS. CORPORATE BACKGROUND We were incorporated on under the laws of the State of Nevada. We are an exploration stage company engaged in the acquisition and exploration of mineral properties. We owned a 100% undivided interest in mineral a property located in the State of Nevada known as the Pyramid Prospect. These claims have currently expired and are seeking new opportunities. Compliance with Government Regulations If we decide to continue with the acquisition and exploration of mineral properties in the State of Nevada we will be required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to the exploration of minerals in the State of Nevada. The main agency that governs the exploration of minerals in the State of Nevada is the Nevada Bureau of Mines. Additional approvals and authorizations may be required from other government agencies, depending upon the nature and scope of the proposed exploration program. If the exploration activities require the falling of timber, then either a free use permit or a license to cut must be issued by the BLM. Items such as waste approvals may be required from the State of Nevada if the proposed exploration activities are significantly large enough to warrant them. Waste approvals refer to the disposal of rock materials removed from the earth which must be reclaimed. An environmental impact statement may be required. In addition, we will also have to sustain the cost of reclamation and environmental remediation for all exploration work undertaken. Both reclamation and environmental remediation refer to putting disturbed ground back as close to its original state as possible. Other potential pollution or damage must be cleaned-up and renewed along standard guidelines outlined in the usual permits. Reclamation is the process of bringing the land back to its natural state after completion of exploration activities. Environmental remediation refers to the physical ctivity of taking steps to remediate, or remedy, any environmental damage caused. The amount of these costs is not known at this time as we do not know the extent of the exploration program that will be undertaken beyond completion of the recommended work program. Because there is presently no information on the size, tenor, or quality of any resource or reserve at this time, it is impossible to assess the impact of any capital expenditures on earnings, our competitive position or on us in the event a potentially economic deposit is discovered. 5 If we anticipate disturbing ground during our mineral exploration activities, we will be required to make an application under the Mines Act for a permit. A permit is issued within 45 days of a complete and satisfactory application. We do not anticipate any difficulties in obtaining a permit, if needed. Initial exploration activities (grid establishment, geological mapping, soil sampling, geophysical surveys) do not involve ground disturbance and as a result do not, at this time, require a work permit. Any follow-up trenching and/or drilling will require permits, applications for which will be submitted well in advance of the planned work. If we enter the production phase, of which there is no assurance, the cost of complying with permit and regulatory environment laws will be greater because the impact on the project area is greater. Permits and regulations will control all aspects of the production program if the project continues to that stage. The regulatory requirements that we will have to meet will likely include: (i) Ensuring that any water discharge meets drinking water standards; (ii) Dust generation will have to be minimal or otherwise re-mediated; (iii) Dumping of material on the surface will have to be re-contoured and re-vegetated with natural vegetation; (iv) All material to be left on the surface will need to be environmentally benign; (v) Ground water will have to be monitored for any potential contaminants; (vi) The socio-economic impact of the project will have to be evaluated and if deemed negative, will have to be re-mediated; and (vii) There will have to be an impact report of the work on the local fauna and flora including a study of potentially endangered species. Competition We will compete with other mineral resource exploration and development companies for financing and for the acquisition of new mineral properties. Many of the mineral resource exploration and development companies with whom we compete have greater financial and technical resources than us. Accordingly, these competitors may be able to spend greater amounts on acquisitions of mineral properties of merit, on exploration of their mineral properties and on development of their mineral properties. In addition, they may be able to afford greater geological expertise in the targeting and exploration of mineral properties. This competition could result in competitors having mineral properties of greater quality and interest to prospective investors who may finance additional exploration and development. This competition could adversely impact on our ability to finance further exploration and to achieve the financing necessary for us to develop our mineral properties. 6 Employees We have no employees other than our executive officers and directors as of the date of this Annual Report on Form 10-K. We conduct our business largely through agreements with consultants and arms length persons. Research and Development Expenditures We have not incurred any research expenditures since our incorporation. Patents and Trademarks We do not own, either legally or beneficially, any patent or trademark. Asset Acquisition Agreement Subsequent to July 31, 2012 and on September 4, 2012 Claridge Ventures, Inc., a Nevada corporation, (the "Company") entered into an Asset Acquisition Agreement with GPB International, LLC., (“GPB”) an Arizona limited liability corporation. Pursuant to the terms and conditions of the Asset Acquisition Agreement, the Company shall acquire certain assets of GPB directly related to the manufacturing, sale and distribution of that certain product known as B100%, which is a unique formulation and packaging for an electrolyte and vitamin enriched drinking water. The Company shall acquire various assets including the intellectual property rights related to B100% as well as, any right, title or interest in the foregoing as the same relates to B100%®, either held, or otherwise owned, by GPB shall be referred to hereinafter as the “Business” As consideration for the acquisition the Company shall pay GPB an aggregate of $500,000 in cash and common shares of Claridge Ventures, Inc at the closing of the Asset Acquisition Agreement. The Asset Acquisition Agreement contains customary representations and warranties and pre- and post-closing covenants of each party and customary closing conditions. Breaches of the representations and warranties will be subject to customary indemnification provisions, subject to specified aggregate limits of liability.As of November 14, 2012 this traction has not closed. ITEM 1A.RISK FACTORS If we do not obtain additional financing, our business plan will fail. We will need to obtain additional financing in order to acquire or implement. Our previous business plan calls for significant expenses in connection with the exploration of mining claims. We have not made arrangements to secure any additional financing oracquire new mining claims and are currently seeking new opportunities Because our directors and officers own the majority of our company's common stock, they have the ability to override the interests of the other stockholders. Our Directors own 60.36% of our outstanding common stock and serves as our sole directors. Investors may find the corporate decisions influenced by our Directors are inconsistent with the interests of other stockholders. 7 We may conduct further offerings in the future in which case investors’ shareholdings will be diluted. Since our inception, we have relied on equity sales of our common stock to fund our operations. We may conduct additional equity offerings in the future to finance any future business projects that we decide to undertake. If common stock is issued in return for additional funds, the price per share could be lower than that paid by our current stockholders. We anticipate continuing to rely on equity sales of our common stock in order to fund our business operations. If we issue additional stock, investors’ percentage interest in us will be diluted. The result of this could reduce the value of their stock. Because our stock is a penny stock, stockholders will be more limited in their ability to sell their stock. The shares of our common stock constitute “penny stocks” under the Exchange Act. The shares will remain classified as a penny stock for the foreseeable future. The classification as a penny stock makes it more difficult for a broker/dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his or her investment. Any broker/dealer engaged by the purchaser for the purpose of selling his or her shares will be subject to rules 15g-1 through 15g-10 of the Exchange Act. Rather than having to comply with these rules, some broker-dealers will refuse to attempt to sell a penny stock. The "penny stock" rules adopted by the SEC under the Exchange Act subjects the sale of the shares of our common stock to certain regulations which impose sales practice requirements on broker/dealers. For example, brokers/dealers selling such securities must, prior to effecting the transaction, provide their customers with a document that discloses the risks of investing in such securities. Legal remedies, which may be available to an investor in "penny stocks,” are as follows: (a)if "penny stock" is sold to an investor in violation of his or her rights listed above, or other federal or states securities laws, the investor may be able to cancel his or her purchase and get his or her money back. (b)if the stocks are sold in a fraudulent manner, the investor may be able to sue the persons and firms that caused the fraud for damages. (c)if the investor has signed an arbitration agreement, however, he or she may have to pursue his or her claim through arbitration. If the person purchasing the securities is someone other than an accredited investor or an established customer of the broker/dealer, the broker/dealer must also approve the potential customer's account by obtaining information concerning the customer's financial situation, investment experience and investment objectives. The broker/dealer must also make a determination whether the transaction is suitable for the customer and whether the customer has sufficient knowledge and experience in financial matters to be reasonably expected to be capable of evaluating the risk of transactions in such securities. Accordingly, the SEC's rules may limit the number of potential purchasers of the shares of our common stock. 8 ITEM 2.PROPERTIES. Our executive offices are located at 3730-1015-4th Street SW Calgary Alberta T2R 1J4. Our President, Kenneth Edmundson, currently provides this space to us free of charge. This space may not be available to us free of charge in the future. We currently do not own any physical property or own any real property. Conditions to Retain Title the Mining Claim In order to retain title to the mining claim, we were required to perform and file exploration work totaling $2,880 on the mining claims by August 31, 2010. these claims have expired and we are currently seeking new business opportunities. ITEM 3.LEGAL PROCEEDINGS. We are not a party to any material legal proceedings and, to our knowledge, no such proceedings are threatened or contemplated. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None, during this last fiscal year. 9 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES General Our authorized capital stock consists of 100,000,000 shares of common stock, with a par value of $0.001 per share, and 10,000,000 shares of preferred stock, with a par value of $0.001 per share. As of December 10, 2009, there were 8,285,000 shares of our common stock issued and outstanding. We have not issued any shares of preferred stock. Market Information Our shares of common stock commenced trading on the OTC Bulletin Board under the symbol “CLRV”. Our shares became eligible for quotation on the OTC Bulletin Board in May 2009, and have since been quoted on the Pink Sheets the high and low bid information for our common stock for the year ended July 31, 2012 is: Year endedJuly 31, 2012 HIGH ($) LOW ($) $
